--------------------------------------------------------------------------------


Employment Agreement


This Employment Agreement (“Agreement”) dated September 21, 2005, is entered
into between LIFECELL CORPORATION, a Delaware corporation, having its principal
place of business at One Millenium Way, Branchburg, New Jersey 08876
(“Employer”), and LISA N. COLLERAN, an individual residing at 68 Morgan Lane,
Basking Ridge, New Jersey 07920 (“Employee”).


WHEREAS, Employer desires to continue to employ Employee; and


WHEREAS, Employee is willing to accept such continued employment on the terms
and conditions set forth in this Agreement.


NOW, THEREFORE, in consideration of the mutual agreements set forth herein,
Employer and Employee hereby agree as follows:


ARTICLE I
EMPLOYMENT; POSITION DUTIES AND RESPONSIBILITIES


1.01         Employment. Employer agrees to, and does hereby, continue to employ
Employee, and Employee agrees to, and does hereby accept, such continued
employment, upon the terms and subject to the conditions set forth in this
Agreement.


1.02         Position, Duties and Responsibilities. During the Term (as defined
in Section 2.01 below), and prior to a Change in Control (as defined in Section
4.02(D)(ii) below), Employee shall serve as Senior Vice President, Commercial
Operations of Employer and/or in such other position or capacity with a title of
at least Senior Vice President or its equivalent and that is consistent with
Employee’s education, background and experience as Employer shall reasonably
request and shall have such responsibilities, duties and authority consistent
with such position(s) as may, from time to time, be assigned by the Board of
Directors of Employer (the “Board”), the President/CEO of Employer and/or the
President/CEO’s nominee. During the Term, and after a Change in Control,
Employee shall serve as Senior Vice President, Commercial Operations of Employer
and/or in such other executive level position or capacity that is consistent
with Employee’s education, background and experience as Employer shall
reasonably request and shall have such responsibilities, duties and authority
consistent with such position(s) as may, from time to time, be assigned by the
Board, the President/CEO of Employer and/or the President/CEO’s nominee.
Employee’s employment by Employer shall be full-time and exclusive to Employer,
Employee shall serve Employer faithfully and to the best of Employee’s ability,
and Employee shall devote all of Employee’s business time, attention, skill and
efforts exclusively to the business and affairs of Employer (including its
affiliates) and the promotion of its interests.


ARTICLE II
TERM


2.01         Term of Employment. Employee’s continued employment under this
Agreement shall commence as of the date of this Agreement (the “Commencement
Date”) and shall continue until terminated by either Employer or Employee
pursuant to Article IV hereof (the “Term”).


--------------------------------------------------------------------------------



ARTICLE III
COMPENSATION AND EXPENSES


3.01         Compensation and Benefits. For all services rendered by Employee in
any capacity during the Term, including, without limitation, services as an
officer, director or member of any committee of Employer, or any affiliate or
division thereof, Employee shall be compensated as follows (subject, in each
case, to the provisions of Article IV below):


(A)         Base Salary. During the Term, Employer shall pay to Employee a base
salary at the rate of $260,750 on an annualized basis (the “Base Salary”).
Employee’s Base Salary shall be subject to periodic adjustments (but not
decreases) as the Board and/or the Compensation Committee of Employer (the
“Compensation Committee”) shall, in its sole discretion, deem appropriate. As
used in this Agreement, the term “Base Salary” shall refer to Base Salary as may
be adjusted from time to time. Base Salary shall be payable in accordance with
the customary payroll practices of Employer.


(B)         Annual Bonus. During the Term, Employee also will be eligible to
participate in Employer’s incentive compensation plan in place from time to time
and applicable to similarly situated employees. Employer reserves the right to
amend or rescind the incentive compensation plan at any time in its discretion.
In connection with Employee’s participation in the incentive compensation plan,
Employee will be eligible to receive an annual discretionary bonus (the “Annual
Bonus”). The amount of the Annual Bonus, if any, will be determined by the Board
and/or the Compensation Committee in its discretion and will be related to the
achievement of agreed upon management objectives, which objectives shall be
subject to Board and/or Compensation Committee approval. Employee’s target
Annual Bonus for calendar year 2005 is 35% of Base Salary on an annualized
basis. The Annual Bonus, if any, will be determined as of the end of each
calendar year during the Term and shall be payable within thirty (30) days
following the end of such calendar year. Except as otherwise specifically set
forth in Section 4.02 below, to be eligible to receive the Annual Bonus, or any
portion thereof, Employee must be employed by Employer both at the time the
amount of the Annual Bonus, if any, is determined, and at the time the Annual
Bonus, if any, is to be paid.  


(C)         Equity Compensation.


(i)    During the Term, pursuant to the terms and conditions of the LifeCell
Corporation Equity Compensation Plan adopted on July 19, 2005 (the “2005 Plan”)
or any successor equity compensation plan as may be in place from time to time,
Employee shall be eligible to receive, from time to time, Awards in amounts, and
subject to such terms, conditions and restrictions, as determined by the
Compensation Committee in its sole discretion. Awards granted to Employee, if
any, will be subject the terms and conditions established within the 2005 Plan
(as amended from time to time) or any successor equity compensation plan as may
be in place from time to time, as applicable, and the separate option agreement,
restricted stock purchase agreement or stock award agreement between Employer
and Employee that sets forth the terms and conditions of the Award (e.g.,
exercise price, expiration date and vesting schedule of Options; the restricted
period and/or other restrictions such as performance objectives relating to
Stock Awards). Capitalized terms used in this Section 3.01(C)(i) and not
otherwise defined in this Agreement shall have the meanings assigned thereto in
the 2005 Plan.

-2-

--------------------------------------------------------------------------------



(ii)   Notwithstanding any provision of the (a) 2005 Plan or any predecessor
plan thereto, including clause (iii) of Section 16(b) of the 2005 Plan, (b)
terms of any outstanding Nonstatutory Stock Options granted to Employee prior to
the Commencement Date under the 2005 Plan or any predecessor plan thereof, or
(c) terms of any Options (whether Nonstatutory Stock Options or Incentive Stock
Options) that may be granted to Employee under the 2005 Plan on or subsequent to
the Commencement Date to the contrary, Nonstatutory Stock Options granted to
Employee under the 2005 Plan or any predecessor plan prior to the Commencement
Date and Options (whether Nonstatutory Stock Options or Incentive Stock Options)
granted to Employee under the 2005 Plan on or subsequent to the Commencement
Date shall not be canceled pursuant to the 2005 Plan in connection with a
Corporate Transaction Event, unless Employee has been provided an opportunity to
exercise such Options (whether or not then exercisable) for a period of no less
than three days prior to the date of such Corporate Transaction Event. For
purposes of this Section 3.01(C)(ii), capitalized terms used in the preceding
sentence and not otherwise defined in this Agreement shall have the meanings
assigned thereto in the 2005 Plan.


(iii) Except as otherwise may be specifically set forth in a separate option
agreement, restricted stock purchase agreement or stock award agreement entered
into between Employer and Employee after the Commencement Date, upon the
occurrence of a Change in Control (as defined in Section 4.02(D)(ii) below)
during the Term, all stock options and any other equity-based compensation shall
become vested immediately and, if applicable, exercisable by Employee for a
period of the longer of the exercise period in effect immediately prior to the
Change in Control or the period ending ninety (90) days after the effective date
of the Change in Control. Notwithstanding the foregoing, with respect to the
restricted stock award consisting of a retention stock award and a performance
stock award granted to Employee pursuant to the restricted stock award agreement
between Employer and Employee dated as of July 20, 2005 (the “Special 2005
Restricted Stock Award Agreement”), in the event of a Change in Control on or
prior to the Vesting Date, the restrictions applicable to all of the Retention
Shares and the restrictions applicable to only 29,978 of the Performance Shares
shall lapse. For purposes of the preceding sentence only, capitalized terms that
otherwise are not defined in this Agreement shall have the meanings assigned
thereto in the Special 2005 Restricted Stock Award Agreement.


(D)         Benefits. During the Term, Employee shall be entitled to participate
in all Employer's employee benefit plans and programs (excluding severance
plans, if any) as Employer generally maintains from time to time during the Term
for the benefit of its employees, in each case subject to the eligibility
requirements, enrollment criteria and the other terms and provisions of such
plans or programs. Employer may amend, modify or rescind any employee benefit
plan or program and/or change employee contribution amounts to benefit costs
without notice in its discretion.


(E)         Vacation Sick and Personal Days. During the Term, Employee shall be
entitled to paid sick days and other paid time off in accordance with Employer's
policies with respect to such sick days and other paid time off in place from
time to time.


3.02         Expenses. Employee shall be entitled to receive reimbursement from
Employer for reasonable out-of-pocket expenses incurred by Employee during the
Term in connection with the performance of Employee’s duties and obligations
under this Agreement, according to Employer's expense account and reimbursement
policies in place from time to time and provided that Employee shall submit
reasonable documentation with respect to such expenses.

-3-

--------------------------------------------------------------------------------



ARTICLE IV
TERMINATION


4.01         Events of Termination. This Agreement and Employee’s employment
hereunder shall terminate upon the occurrence of any one or more of the
following events:


(A)         Death. In the event of Employee’s death, this Agreement and
Employee’s employment hereunder shall automatically terminate on the date of
death.


(B)         Disability. To the extent permitted by law, in the event of
Employee’s physical or mental disability that prevents Employee from performing
Employee’s duties under this Agreement for a period of at least 90 consecutive
days in any 12-month period or 120 non-consecutive days in any 12-month period,
Employer may terminate this Agreement and Employee’s employment hereunder upon
giving notice of termination to Employee.


(C)         Termination by Employer for Cause. Employer may, at its option,
terminate this Agreement and Employee’s employment hereunder for Cause (as
defined below) upon giving notice of termination to Employee. For purposes
hereof, “Cause” shall mean Employee’s (i) conviction of, guilty plea to or
confession of guilt of a felony or a criminal act involving moral turpitude,
(ii) commission of a fraudulent, illegal or dishonest act in respect of Employer
or its successors, (iii) willful misconduct or gross negligence that reasonably
could be expected to be injurious to the business, operations or reputation of
Employer or its successors (monetarily or otherwise), (iv) material violation of
Employer's policies or procedures in effect from time to time; provided,
however, to the extent such violation is subject to cure, Employee will have a
reasonable opportunity to cure such violation after written notice thereof, (v)
material failure to perform Employee’s duties as assigned to Employee from time
to time; provided, however, to the extent such failure is subject to cure,
Employee will have a reasonable opportunity to cure such non-performance after
written notice thereof, (vi) breach of the terms of the Covenants Agreement (as
defined in Section 5.03 below), or (vii) other material breach of Employee’s
representations, warranties, covenants and other obligation under this
Agreement; provided, however, to the extent such breach of a covenant or other
obligation is subject to cure, Employee will have a reasonable opportunity to
cure such breach after written notice thereof.


(D)         Without Cause by Employer. Employer may, at its option, at any time
terminate this Agreement and Employee’s employment hereunder for no reason or
for any reason whatsoever (other than for Cause or as a result of Employee’s
death or Disability) by giving written notice of termination to Employee.


(E)         Termination By Employee. Employee may terminate this Agreement and
Employee’s employment hereunder for any reason or no reason by giving thirty
(30) days prior written notice of termination to Employer; provided, however,
that Good Reason (as defined in Section 4.02(D)(iii) below) only shall apply for
purposes of Section 4.02(D) below. Following Employee’s delivery of written
notice of termination to Employer, Employer reserves the right to accept
Employee's notice of termination and to accelerate such notice and make
Employee's termination effective immediately, or on any other date prior to
Employee's intended last day of work as Employer deems appropriate.

-4-

--------------------------------------------------------------------------------



(F)         Mutual Agreement. This Agreement and Employee's employment hereunder
may be terminated at any time by the mutual agreement of Employer and Employee.


4.02         Employer’s Obligations Upon Termination.
 
(A)   Termination by Employer for Cause; Termination by Employee; Mutual
Agreement. In the event of a termination of this Agreement and Employee’s
employment hereunder pursuant to Sections 4.01(C), 4.01(E), or 4.01(F) above,
then this Agreement and Employee’s employment with Employer shall terminate and
Employer’s sole obligation under this Agreement or otherwise shall be to (i) pay
to Employee any Base Salary earned, but not yet paid, prior to the effective
date of such termination, (ii) reimburse Employee for any expenses incurred by
Employee through the effective date of such termination in accordance with
Section 3.02 hereof, and (iii) pay and/or provide any amounts or benefits that
are vested amounts or vested benefits or that Employee is otherwise entitled to
receive under any plan, program, policy or practice (with the exception of
those, if any, relating to severance) on the date of termination, in accordance
with such plan, program, policy, or practice (clauses (i), (ii) and (iii) of
this sentence are collectively referred to herein as the “Accrued Obligations”).


(B)     Death; Disability. In the event of a termination of this Agreement and
Employee’s employment hereunder pursuant to Sections 4.01(A) or 4.01(B) above,
then this Agreement and Employee’s employment with Employer shall terminate and
Employer’s sole obligation under this Agreement or otherwise shall be to (i) pay
and/or provide, as applicable, the Accrued Obligations, and (ii) subject to
Employee’s or Employee’s estate’s, as applicable, execution, delivery, and
non-revocation of a general release in a form satisfactory to Employer (the
“Release”) (which Release, among other things, will include a general release of
Employer, its affiliates and their respective officers, directors, managers,
members, shareholders, partners, employees and agents from all liability and
other terms deemed necessary by Employer for its protection; provided, however,
the Release will preserve (a) Employee’s rights, if any, to indemnification by
Employer, (b) Employee’s rights, if any, as a shareholder of Employer, and (c)
Employee’s rights, if any, under the terms of this Agreement that are intended
to survive the termination of this Agreement and Employee’s employment
hereunder), pay to Employee or Employee’s estate, as applicable, the Prorata
Bonus (as defined below). The Prorata Bonus shall be payable in equal
installments over a twelve (12)-month period in accordance with Employer’s
customary payroll practices, commencing on the next regular paydate following
180 days after the date of Employee’s termination of employment with Employer;
provided, however, Employer will commence installment payments of the Prorata
Bonus on the next regular paydate following the eighth (8th) day after
Employee’s or Employee’s estate’s, as applicable, execution and delivery of the
Release if commencement of payment at such time will not violate the applicable
requirements of Section 409(A) of the Internal Revenue Code (the “Code”). As
used in this Agreement, “Prorata Bonus” shall mean the product of: (i) the
greater of (a) the Annual Bonus that Employee received attributable to
performance during the full fiscal year immediately prior to the date of
Employee’s termination of employment with Employer, or (b) Employee’s target
Annual Bonus for the fiscal year in which the date of termination of Employee’s
employment with Employer occurred; and (ii) a fraction, the numerator of which
is the number of days in the fiscal year in which the date of termination occurs
through the effective date of Employee’s termination of employment and the
denominator of which is 365.

-5-

--------------------------------------------------------------------------------



(C)    Termination by Employer without Cause. In the event of a termination of
this Agreement and Employee’s employment hereunder pursuant to Section 4.01(D)
above, then this Agreement and Employee’s employment with Employer shall
terminate and Employer’s sole obligation under this Agreement or otherwise shall
be to (i) pay and/or provide, as applicable, the Accrued Obligations, (ii)
subject to Employee’s execution, delivery, and non-revocation of the Release,
(a) pay to Employee an aggregate amount equal to the Salary Continuation Payment
(as defined below) and the Prorata Bonus (collectively, the “Severance
Payment”), and (b) if Employee timely elects COBRA coverage and (1) provided
Employee continues to make contributions to such continuation coverage equal to
Employee’s contribution in effect immediately preceding the date of Employee’s
termination of employment, Employer shall pay the remaining portion of
Employee’s healthcare continuation payments under COBRA for a twelve (12)-month
period following the date of Employee’s termination of employment with Employer,
and (2) provided that Employee’s COBRA coverage remains in effect, during the
period commencing on the twelve (12)-month anniversary and ending on the
eighteen (18)-month anniversary of Employee’s termination of employment with
Employer, Employer shall absorb the entire cost of Employee’s health care
continuation coverage under COBRA. In the event that Employee becomes eligible
to obtain healthcare coverage from a new employer, Employer’s obligation to pay
its portion or all, as applicable, of Employee’s healthcare continuation
payments shall cease. Employee understands and acknowledges that Employee is
obligated to inform Employer (or its successor) if Employee becomes eligible to
obtain healthcare coverage from a new employer before the eighteen (18)-month
anniversary of Employee’s termination of employment. The Severance Payment shall
be payable in equal installments over a twelve (12)-month period in accordance
with Employer’s customary payroll practices, commencing on the next regular
paydate following 180 days after the date of Employee’s termination of
employment with Employer; provided, however, Employer will commence installment
payments of the Severance Payment on the next regular paydate following the
eighth (8th) day after Employee’s execution and delivery of the Release if
commencement of payment at such time will not violate the applicable
requirements of Section 409(A) of the Code. As used in this Section 4.02(C), the
term “Salary Continuation Payment” shall mean an amount equal to the product of:
(i) one (1); and (ii) Employee’s annualized Base Salary in effect immediately
prior to the date of termination of Employee’s employment with Employer.

-6-

--------------------------------------------------------------------------------



(D)    Trigger Event Termination. Notwithstanding the provisions of Sections
4.02(A) and 4.02(C) above, upon the occurrence of a Trigger Event (as defined
below) and in lieu of any payments or benefits pursuant to Sections 4.02(A) or
4.02(C) above, this Agreement and Employee’s employment with Employer shall
terminate and Employer’s sole obligations shall be to (i) pay and/or provide, as
applicable, the Accrued Obligations, and (ii) subject to Employee’s execution,
delivery and non-revocation of the Release, (a) pay to Employee an aggregate
amount equal to the Trigger Event Amount (as defined below), and (b) if Employee
timely elects COBRA coverage and (1) provided that Employee continues to make
contributions to such continuation coverage equal to Employee’s contribution
amount to medical insurance in effect immediately preceding the Trigger Event,
Employer or its successor shall pay the remaining portion of Employee’s
healthcare continuation payments under COBRA during the twelve (12)-month period
following the Trigger Event, and (2) provided that Employee’s COBRA coverage
remains in effect, during the period commencing on the twelve (12)-month
anniversary of the Trigger Event and ending on the eighteen (18)-month
anniversary of the Trigger Event, Employer shall absorb the entire cost of
Employee’s health care continuation coverage under COBRA. In the event that
Employee becomes eligible to obtain healthcare coverage from a new employer
prior to the eighteen (18) month anniversary of the Trigger Event, Employer’s or
its successor’s obligation to pay its portion or all, as applicable, of
Employee’s healthcare continuation payments shall cease. Employee understands
and acknowledges that Employee is obligated to inform Employer (or its
successor) if Employee becomes eligible to obtain healthcare coverage from a new
employer before the eighteen (18)-month anniversary of the Trigger Event. The
Trigger Event Amount shall be payable in equal installments over an eighteen
(18) month period or, in the event that the Trigger Event occurs on or after the
twelve (12) month anniversary of the Commencement Date, over a twenty four (24)
month period, in accordance with Employer’s or its successor’s customary payroll
practices, commencing 180 days following the date of termination of Employee’s
employment; provided, however, Employer will commence installment payments of
the Trigger Event Amount on the next regular pay date following the expiration
of the revocation period set forth in the Release, if commencement of payment at
such time will not violate the applicable requirements of Section 409(A) of the
Code. As used in this Agreement, the following terms shall have the following
meanings:


(i)   Trigger Event” shall mean either (a) termination of Employee’s employment
with Employer or any successor at any time during the period beginning six (6)
months prior to the effective date of a Change in Control (as defined below) and
ending twelve (12) months after the Change in Control, other than (x) a
termination by Employer for Cause pursuant to Section 4.01(C) above, (y) a
termination as a result of Employee’s death or Disability pursuant to Sections
4.01(A) or 4.01(B) above, or (z) a termination by Employee without Good Reason
(as defined below) pursuant to Section 4.01(E) above, or (b) following a Change
in Control, termination of employment by Employee after failure of Employer or
its successor to acknowledge or assume in writing the obligations to Employee
set forth in this Agreement after request by Employee.


(ii)   a “Change in Control” shall be deemed to have occurred if:


(a)   Any person, firm or corporation acquires directly or indirectly the
Beneficial Ownership (as defined in Section 13(d) of the Securities Exchange Act
of 1934, as amended) of any voting security of Employer and immediately after
such acquisition, the acquirer has Beneficial Ownership of voting securities
representing 50% or more of the total voting power of all the then-outstanding
voting securities of Employer; or


(b)  The individuals (x) who, as of the date hereof constitute the Board (the
"Original Directors") or (y) who thereafter are elected to the Board and whose
election, or nomination for election, to the Board was approved by a vote of at
least 2/3 of the Original Directors then still in office (such Directors being
called "Additional Original Directors") or (z) who are elected to the Board and
whose election or nomination for election to the Board was approved by a vote of
at least 2/3 of the Original Directors and Additional Original Directors then
still in office, cease for any reason to constitute a majority of the members of
the Board; or

-7-

--------------------------------------------------------------------------------



(c)  The stockholders of Employer shall approve a merger, consolidation,
recapitalization or reorganization (or consummation of any such transaction if
stockholder approval is not sought or obtained), other than any such transaction
which would result in more than 66% of the total voting power represented by the
voting securities of the surviving entity outstanding immediately after such
transaction being Beneficially Owned by holders of outstanding voting securities
of Employer immediately prior to the transaction, with the voting power of each
such continuing holder relative to such other continuing holders being not
altered substantially in the transaction; or


(d)  The stockholders of Employer shall approve a plan of complete liquidation
of Employer or an agreement for the sale, lease or disposition by Employer of
all or a substantial portion of Employer’s assets (i.e., 50% or more in value of
the total assets of Employer) other than to a subsidiary or affiliate.


(iii)   “Good Reason” means:
 
(a)  the failure of Employer or its successor, without Employee’s prior consent,
to pay any amounts due to Employee or to fulfill any other material obligations
to Employee under this Agreement, other than failures that are remedied by
Employer or its successor within 30 days after receipt of written notice thereof
given by Employee;


(b)  the failure of Employer or its successors to maintain Employee’s position
as an executive officer with duties consistent with that of an executive
officer, and given the overall size and structure of Employer or its successor,
Employee no longer reports to the functional head of the functional business
unit to which Employee is assigned;


(c)   any material decrease in Employee’s Base Amount (as defined below); or


(d)  any move of the offices of Employer or its successor without Employee’s
consent, such that Employee would be required to commute more than 25 miles more
each way than Employee commutes immediately prior to the relocation.


Notwithstanding the foregoing, placing Employee on a paid leave for up to 90
days, pending a determination of whether there is a basis to terminate Employee
for “Cause,” shall not constitute a “Good Reason.” Employee shall be deemed to
have consented to any act or event that would otherwise give rise to “Good
Reason,” unless Employee provides written notice of termination for Good Reason
to Employer within ninety (90) days following the action or event constituting
Good Reason.


(iv)  “Trigger Event Amount” shall mean: (a) if the Trigger Event occurs prior
to the twelve (12) month anniversary of the Commencement Date, one and one-half
(1.5) times the sum of (1) the Base Amount, and (2) the Bonus Amount (as defined
below); or (b) if the Trigger Event occurs on or after the twelve (12) month
anniversary of the Commencement Date, two (2) times the sum of (1) the Base
Amount, and (2) the Bonus Amount; provided, however, in the event that the
Trigger Event occurs on or after July 1 of any calendar year, the Trigger Event
Amount also shall include an amount equal only to 50% of Employee’s target
Annual Bonus for the fiscal year in which the Trigger Event occurred.

-8-

--------------------------------------------------------------------------------



(v)   “Base Amount” shall mean the annualized Base Salary in effect immediately
prior to the Trigger Event.


(vi)  “Bonus Amount” shall mean either (a) the Annual Bonus that Employee
received attributable to performance during the full fiscal year immediately
preceding the Trigger Event; or (b) Employee’s target Annual Bonus for the
fiscal year in which the Trigger Event occurred, whichever is higher.


ARTICLE V
MISCELLANEOUS


5.01         Benefit of Agreement and Assignment. This Agreement shall inure to
the benefit of the Employer, its affiliates and their respective successors and
assigns (including, without limitation, the purchaser of all or substantially
all of the assets) and shall be binding upon Employer and its successors and
assigns. This Agreement shall also inure to the benefit of and be binding upon
Employee and Employee’s heirs, administrators, executors and assigns. Employee
may not assign or delegate Employee’s duties under this Agreement, without the
prior written consent of Employer.


5.02         Notices.  All notices, requests, demands and other communications
required or permitted hereunder shall be given in writing and shall be deemed to
have been duly given (i) on the date delivered if personally delivered, (ii)
upon receipt by the receiving party of any notice sent by registered or
certified mail (first-class mail, postage pre-paid, return receipt requested) or
(iii) on the date targeted for delivery if delivered by nationally recognized
overnight courier or similar courier service, addressed in the case of Employer
to:


LifeCell Corporation.
with a copy to:
One Millenium Way
Lowenstein Sandler PC
Branchburg, New Jersey 08876
65 Livingston Avenue
Attn: President
Roseland, New Jersey 07068
 
Attn: Martha L. Lester, Esq.



and in the case of Employee to:


Lisa N. Colleran
with a copy to:
68 Morgan Lane
Morgan Lewis
Basking Ridge, NJ 07920
1701 Market Street
 
Philadelphia, PA 19103
 
Attn: Robert Lichtenstein, Esq


-9-

--------------------------------------------------------------------------------



Any party may notify the other party in writing of the change in address by
giving notice in the manner provided in this Section 5.02. Service of process in
connection with any suit, action or proceeding (whether arbitration or
otherwise) may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement.


5.03         Confidentiality, Assignment of Contributions and Inventions,
Non-Competition and Non-Solicitation Agreement. Employee acknowledges and
confirms that the Confidentiality, Assignment of Contributions and Inventions,
Non-Competition and Non-Solicitation Agreement executed by Employee in favor of
Employer on July 20, 2005 (“Covenants Agreement”), the terms of which are
incorporated herein by reference, remains in full force and effect and binding
upon Employee. The Covenants Agreement shall survive the termination of this
Agreement and Employee’s employment by Employer for the applicable period(s) set
forth therein.


5.04         Entire Agreement. Except with respect to the terms of any
outstanding written agreements relating to equity compensation grants not
modified by the terms of this Agreement, this Agreement and the Covenants
Agreement contain the entire agreement of the parties hereto with respect to the
terms and conditions of Employee's employment during the Term and activities
following termination of this Agreement and Employee’s employment with Employer
and supersedes any and all prior agreements and understandings, whether written
or oral, between the parties with respect to the subject matter of this
Agreement or the Covenants Agreement, including, without limitation, the offer
letter from Employee to Employee dated November 22, 2002. Neither this Agreement
nor the Covenants Agreement may be changed or modified except by an instrument
in writing, signed by both the President/CEO of Employer or the Chairman of the
Compensation Committee and Employee.


5.05         Indemnification; D&O Insurance. Employer shall indemnify Employee
against all claims arising out of Employee’s actions or omissions occurring
during Employee’s employment with Employer to the fullest extent provided (A) by
Employer’s Certificate of Incorporation and/or Bylaws, (B) under Employer’s
Directors and Officers Liability and general insurance policies, and (C) under
the Delaware General Corporation Law, as each may be amended from time to time.
Employer agrees that it will continue to maintain Directors and Officers
Liability and general insurance policies to fund the indemnity described above
in the same amount and to the same extent it maintains such coverage for the
benefit of its other officers and directors.


5.06.         Representation and Warranties. Employee represents and warrants to
Employer that (i) Employee has the legal capacity to execute and perform this
Agreement, (ii) this Agreement and the Covenants Agreement are valid and binding
agreements enforceable against Employee according to their terms, and (iii) the
execution and performance of this Agreement by Employee does not violate or
conflict with the terms of any existing agreement or understanding to which
Employee is a party or by which Employee may be bound.


5.07         No Attachment. Except as required by law, no right to receive
payments under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge, or hypothecation or
to execution, attachment, levy, or similar process or assignment by operation of
law, and any attempt, voluntary or involuntary, to effect any such action shall
be null, void and of no effect; provided, however, that nothing in this Section
5.07 shall preclude the assumption of such rights by executors, administrators
or other legal representatives of Employer or his estate and their assigning any
rights hereunder to the person or persons entitled thereto.

-10-

--------------------------------------------------------------------------------



5.08         Source of Payment. All payments provided for under this Agreement
shall be paid in cash from the general funds of Employer. Employer shall not be
required to establish a special or separate fund or other segregation of assets
to assure such payments, and, if Employer shall make any investments to aid it
in meeting its obligations hereunder, Employee shall have no right, title or
interest whatever in or to any such investments except as may otherwise be
expressly provided in a separate written instrument relating to such
investments. Nothing contained in this Agreement, and no action taken pursuant
to its provisions, shall create or be construed to create a trust of any kind,
or a fiduciary relationship, between Employer and Employee or any other person.
To the extent that any person acquires a right to receive payments from Employer
hereunder, such right, without prejudice to rights which employees may have,
shall be no greater than the right of an unsecured creditor of Employer.


5.09         Limitation as to Amounts Payable. Notwithstanding anything set
forth in this Agreement to the contrary, if any payment or benefit Employee
would receive from Employer (or its successor) pursuant to a Change in Control
or otherwise (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment shall be reduced to the Reduced Amount. The “Reduced Amount” shall
be either (x) the largest portion of the Payment that would result in no portion
of the Payment being subject to the Excise Tax or (y) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in Employee’s receipt, on an after-tax basis, of the greater amount of
the Payment notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax. If a reduction in payments or benefits (or a
cancellation of the acceleration of vesting of stock options or equity awards)
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, such reduction and/or cancellation of acceleration shall occur
in the order that provides the maximum economic benefit to Employee. In the
event that acceleration of vesting of stock option or equity award compensation
is to be reduced, such acceleration of vesting also shall be canceled in the
order that provides the maximum economic benefit to Employee. The accounting
firm engaged by Employer for general audit purposes as of the day prior to the
effective date of the Change in Control shall perform the foregoing
calculations. If the accounting firm so engaged by Employer is also serving as
accountant or auditor for the individual, entity or group effecting the Change
in Control or is otherwise unwilling or unable to make such determinations,
Employer shall appoint a nationally recognized accounting firm to make the
determinations required under this Section 5.09. Employer shall bear all
expenses with respect to the determinations by such accounting firm required to
be made under this Section 5.09. The accounting firm engaged to make the
determinations under this Section 5.09shall provide its calculations, together
with detailed supporting documentation, to Employer and Employee as soon as
practicable after the date on which Employee’s right to a Payment is triggered
(if requested at that time by Employer (or its successor) or Employee) or such
other time as requested by Employer or Employee. If the accounting firm
determines that no Excise Tax is payable with respect to a Payment, either
before or after the application of the Reduced Amount, it shall furnish Employer
(or its successor) with an opinion reasonably acceptable to Employee that no
Excise Tax will be imposed with respect to such Payment. Any good faith
determinations of the accounting firm made under this Section 5.09 shall be
final, binding, and conclusive upon Employer (or its successor) and Employee.

-11-

--------------------------------------------------------------------------------



5.10         No Waiver. The waiver by other party of a breach of any provision
of this Agreement shall not operate or be construed as a continuing waiver or as
a consent to or waiver of any subsequent breach hereof.


5.11         Headings. The Article and Section headings in this Agreement are
for the convenience of reference only and do not constitute a part of this
Agreement and shall not be deemed to limit or affect any of the provisions
hereof.


5.12         Governing Law and Dispute Resolution. Any and all actions or
controversies arising out of this Agreement, Employee’s employment or the
termination hereof or thereof, including, without limitation, tort claims, shall
be construed and enforced in accordance with the internal laws of the State of
New Jersey, without regard to the choice of law principles thereof. Except with
respect to Employer’s and Employee’s right to seek injunctive or other equitable
relief (including, without limitation, pursuant to the Covenants Agreement), any
dispute, controversy or claim based on, arising out of or relating to the
interpretation and performance of this Agreement, Employee’s employment or any
termination hereof or thereof or any matter relating to the foregoing shall be
solely submitted to and finally settled by arbitration by a single arbitrator in
accordance with the then-current rules of the American Arbitration Association
(“AAA”), including without limitation any claims for discrimination under any
applicable federal, state or local law or regulation. Any such arbitration shall
be conducted in the New Jersey office of the AAA located closest to Employer’s
New Jersey office. The single arbitrator shall be appointed from the AAA’s list
of arbitrators by the mutual consent of the parties or, in the absence of such
consent, by application of any party to the AAA. A decision of the arbitrator
shall be final end binding upon the parties. The parties agree that this Section
5.12 shall be grounds for dismissal of any court action commenced by either
party with respect to this Agreement, other than (i) post-arbitration actions
seeking to enforce an arbitration award and (ii) actions seeking appropriate
equitable or injunctive relief , including, without limitation, pursuant to the
Covenants Agreement. Employer shall pay the pay the fees of the arbitrator and
each party shall be responsible for its own legal fees, costs of its experts and
expenses of its witnesses. The arbitrator’s remedial authority shall equal the
remedial power that a court with competent jurisdiction over the parties and
their dispute would have. Any award rendered shall be final, binding and
conclusive (without the right to an appeal, unless such appeal is based on fraud
by the other party in connection with the arbitration process) upon the parties
and any judgment on such award may be enforced in any court having jurisdiction,
unless otherwise provided by law. Employer and Employee acknowledge that it is
the intention of the parties that this Section 5.12 shall apply to all disputes,
controversies and claims, including, without limitation, any rights or claims
Employee may have under the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act, Title VII of the Civil Rights Act of 1964, the
Equal Pay Act, the New Jersey Law Against Discrimination, the Conscientious
Employee Protection Act, the New Jersey Civil Rights Act, and all other federal,
state or local laws, rules or regulations relating to employment discrimination
or otherwise pertaining to this Agreement, Employee’s employment or termination
thereof. Employer and Employee knowingly and voluntarily agree to this
arbitration provision and acknowledge that arbitration shall be instead of any
civil litigation, meaning that Employee and Employer are each waiving any rights
to a jury trial.

-12-

--------------------------------------------------------------------------------



5.13         Validity. The invalidity or enforceability of any provision or
provisions of this Agreement or the Covenants Agreement shall not affect the
validity or enforceability of any other provision or provisions of this
Agreement or the Covenants Agreement, which shall remain in full force and
effect.


5.14         Employee Withholdings and Deductions. All payments to Employee
hereunder shall be subject to such withholding and other employee deductions as
may be required by law.


5.15         Counterparts. This Agreement may be executed in one more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.


5.16         Agreement to Take Actions. Each party to this Agreement shall
execute and deliver such documents, certificates, agreements and other
instruments, and shall take all other actions, as may be reasonably necessary or
desirable in order to perform his/her or its obligations under this Agreement.


5.17         Survival. The terms of Section 4.02 and Article V of this Agreement
shall survive the termination of this Agreement and Employee’s employment
hereunder.




IN WITNESS WHEREOF, Employer and Employee have duly executed this Agreement as
of the date first written above.



 
EMPLOYER:
           
LIFECELL CORPORATION.
                   
BY:
/s/ Paul G. Thomas
     
Paul G. Thomas, President and CEO
           
EMPLOYEE:
           
/s/ Lisa N. Colleran
   
Lisa N. Colleran
 

 
 
-13-

--------------------------------------------------------------------------------